UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53592 ALTO GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 27-0686507 (I.R.S. Employer Identification No.) 10757 South River Front Parkway, Suite 125, South Jordan, UT84095 (Address of principal executive offices)(Zip Code) (801) 816-2520 (Registrant's telephone number, including area code) 110 Wall Street, 11th Floor, New York, NY 10005 (212) 709-8036 (Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of March 31, 2010 there were 61,680,000 shares of our common stock issued and outstanding. TABLE OF CONTENTS Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 PART II – OTHER INFORMATION Item 1.Legal Proceedings 16 Item 1A.Risk Factors 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults Upon Senior Securities 19 Item 4.Submission of Matters to a Vote of Security Holders 19 Item 5.Other Information 20 Item 6.Exhibits 20 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. The Financial Statements of the Company are prepared as of February 28, 2010. CONTENTS Balance Sheets 2 Statements of Operations 3 Statements of Changes in Stockholders’ Deficit 4 Statements of Cash Flows 5 Notes to the Financial Statements 6 1 Table of Contents ALTO GROUP HOLDINGS, INC. (an exploration stage company) BALANCE SHEETS ASSETS February 28, November 30, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Total Current Assets OTHER ASSETS Mineral property acquistion costs, less reserve for impairment of $6,500 - - Total Other Assets - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.0001 par value; 100,000,000 shares - - authorized, none issued and outstanding Common stock, $0.00001 par value; 100,000,000 shares authorized, 79,680,000 shares issued, and outstanding Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 2 Table of Contents ALTO GROUP HOLDINGS, INC. (an exploration stage company) STATEMENTS OF OPERATIONS (Unaudited) From Inception on September 21, For the Three Months Ended 2007 Through February 28, February 28, NET REVENUES $
